NOTICE OF ALLOWABILITY
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or make obvious the entire combination of claim limitations set forth by claim 1. Specifically, claim 1 requires a pair of legs being attached to said sleeve and being positioned on opposite sides of said sleeve, each of said legs having a distal end with respect to said [sleeve]; and a pair of panels, each of said distal ends having one of said panels attached thereto, a plurality of gripping pins being attached to and extending downwardly from each of said panels, and wherein each of said legs [is] U-shaped and includes an arcuate central area extending toward said carpet stretcher.

The prior art of record does not anticipate or make obvious the entire combination of claim limitations set forth by claim 6. Specifically, claim 6 requires a receiver being elongated and being aligned with said longitudinal axis of said sleeve; a grip being elongated; an elongated member being removably extendable into said receiver; a central member being attached to and extending between said grip and said elongated member that said grip and said elongated member orientated parallel to each other; and a securing member releasably securing said elongated member in said receiver such that said grip extends either away or toward said carpet stretcher.

The prior art of record does not anticipate or make obvious the entire combination of claim limitations set forth by claim 9. Specifically, claim 9 requires a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/Examiner, Art Unit 3654                                               

/SANG K KIM/Primary Examiner, Art Unit 3654